DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendments and arguments filed 3/31/2022.
Claims 1, 10, 13 were therein amended.  Claims 1, 3-10, and 12-20 presented for examination.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 10, and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grohens et al. in US Patent Application Publication 2011/0194944 (“Grohens”).
Regarding claim 1, Grohens discloses a turbine rotor blade root, comprising: 	a shank 14 having a radially extending chamber defined therein (the blade shank comprises hollow passages or chambers 22 that extend radially; see Fig. 1); 	a blade mount at a radial inner end of the shank (the firtree configuration that mates to rotor disk 17; see Fig.1 ), the blade mount having a radially extending hollow interior defined therein (cooling fluid passages/chambers 22 extend through the blade mount, the blade shank - just a portion of the blade radially inside the platform 15, and into the airfoil; Fig. 1), the radially extending hollow interior in fluid communication with the radially extending chamber; and 	a lattice support structure disposed within the radially extending hollow interior of the blade mount, the lattice support structure including a plurality of radially extending V-shaped sections that are integral with an inner wall surface of the blade mount (see Fig. 1-3; the cooling passages of Grohens are formed within the blade structure and the blade material itself is a support and thus integral to the blade mount, and the cooling passages comprise triangular shapes that extend radially outward such that the material forming two sides of a triangle is a V-shape, and there are multiple cooling passages such that Grohens may be said to anticipate “a plurality of V-shaped sections that are integral with an inner wall surface of the blade mount” and the material forming the V-shapes on two sides of each of the plurality of cooling passages may be said to form a lattice).
Regarding claim 6, Grohens discloses the turbine rotor blade root of claim 1, wherein the shank and the blade mount include a plurality of integral material layers (see Fig. 1; the firtree structure of Grohens is monolithic and thus considered to anticipate the feature of an integral shank and blade mount; it is noted that a recitation of a plurality of integral material layers is simply being treated as recitation of an integral structure as this claim language in no way precludes layers of the same material forming an integral structure, which is the equivalent of simply claiming a monolithic body).
Allowable Subject Matter
Claims 3-5 and 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 3, the art of record, either alone or in combination, is silent to each and every limitation required of claim 3.  Specifically, the art of record is silent to the turbine rotor blade root of claim 1, further comprising: a platform positioned radially outward of the shank and extending laterally outward relative to the shank and terminating at at least one slash face; a cooling circuit defined within the platform and in fluid communication with a source of a coolant flow; and at least one cooling passage defined in the platform and in fluid communication with the cooling circuit, the at least one cooling passage extending in a non-linear configuration from the cooling circuit to exit through the at least one slash face of the platform.  These limitations by themselves are known from the art of record, however the unique combination of features of independent claim 1 and claim 3 do not lend themselves obvious based on the art of record without impermissible hindsight.  It is unclear how one might combine the art of record, or why, to arrive at the instantly presented limitations of claim 3.
Claims 4-5 depend on claim 3.
Regarding claim 7, the art of record, either alone or in combination, is silent to each and every limitation required of claim 3.  Specifically, the art of record is silent to the turbine rotor blade root of claim 1, further comprising: at least one angel wing extending laterally from at least one side of the shank; and a coolant transfer passage defined through the at least one angel wing, the coolant transfer passage fluidly coupling a first wheel space portion defined between the shank and a first adjacent shank of a first adjacent turbine rotor blade root and a second wheel space portion defined between the shank and a second adjacent shank of a second adjacent turbine rotor blade root. 
Claims 8-9 depend on claim 7.
Claims 10 and 12-20 allowed.
Regarding claim 10, claim 10 distinguishes itself in a manor equivalent to claim 3.  Claims 12-14 depend on claim 10.
Regarding claim 15, claim 15 distinguishes itself in a manor equivalent to claim 7.  Claims 16-20 depend on claim 15.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELDON T BROCKMAN whose telephone number is (571)270-3263. The examiner can normally be reached Mon-Fri 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELDON T BROCKMAN/Primary Examiner, Art Unit 3745